Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 1 of 6 - Page ID#: 10




                       UNITED STATES DISTRICT COUR1lasternD1strictofKentucky
                       EASTERN DISTRICT OF KENTUCKY        F I LED
                            NORTHERN DIVISION
                                 ASHLAND                  APR 1 9 2019
                                                                          AT COVINGTON
                                                                        ROBERT R. CARR
CRIMINAL ACTION NO. 19-CR- r.F i '1-cr/ 2-0 u~                      ~tfRK U.S :)ISTRtCT COURT


UNITED STATES OF AMERICA                                                        PLAINTIFF


v.                               PLEA AGREEMENT


MICHAEL ANTHONY WHEELER                                                      DEFENDANT

                                      * * * * *
       1.     Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will

enter a guilty plea to the Information, charging a violation of29 U.S.C. §§ 207 (a)(l),

215, and 216 (a), that is, knowing and willfully employing workers who were engaged in

commerce and in the production of goods for commerce, and paying such workers

compensation for their employment in excess of forty hours a work week at a rate less

than one and one-halftimes the regular rate at which such workers were employed.

      2.     The essential elements are:

              (a)   First, that the Defendant employed employees in an enterprise
                    engaged in interstate commerce and the production of goods for
                    commerce;

              (b)   Second, that the Defendant compensated employees for working in
                    excess of forty hours a work week at a rate less than one and one-
                    half times the regular rate; and

             (c)    Third, that the Defendant's conduct was willful.
Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 2 of 6 - Page ID#: 11




       3.     As to the charges, the United States could prove the following facts that

establish the essential elements of the offense beyond a reasonable doubt, and the

Defendant admits these facts:

              Tri State Lawn Care Inc. (Tri-State) was issued 9 visas in 2009, 10 visas in

2010, 10 visas in 2011, 12 visas in 2012, 12 visas in 2013, 11 visas in 2014, 12 visas in

2015, 8 visas in 2016 and 10 visas in 2017 to hire H-2A temporary agricultural workers.

The H-2A agricultural workers program, does not have a statutory numerical limit or cap

on the number of visas issued in a given year, however, H-2B non-agricultural workers

program has a statutory limit of $66,000 per year. In order to obtain the above referenced

visas, Tri-State, by Wheeler as president and sole owner, represented on the visa

paperwork that the workers would be engaged in agricultural work when Wheeler knew

the workers would not be engaged in agricultural work. Rather, the workers did lawn

care and construction work, not agricultural work. Employers who employ H-2A

workers are prohibited from collecting money from foreign nationals for airfare to and

from their home country, for housing or transportation to and from the assigned job site.

During the investigation, several workers were interviewed by federal agents and advised

that they were required to pay rent, airfare and fees to use Tri-State work trucks. It was

determined during the investigation that Wheeler did not pay overtime to the workers as

required when they worked more than forty-hours per week. Based upon the

investigation, it was determined by the Department of Labor Wage and Hour Division


                                             2
Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 3 of 6 - Page ID#: 12




 that during the above referenced time period Wheeler failed to pay $152,382.55 in

 required overtime wages to the above referenced workers.

         4.    The statutory punishment for a first offense is a fine of not more than

 $10,000. The statutory punishment for a second offense is imprisonment for not more

 than 6 months imprisonment, a fine of not more than $10,000, and supervised release of

 not more than 1 year. A mandatory special assessment of     ~pp lies, and the Defendant
 will pay this assessment to the U.S. District Court Clerk at the time of the entry of the

 plea.

         5.    Pursuant to Federal Rule of Criminal Procedure l l(c)(l)(B), the United

 States and the Defendant recommend the following sentencing guidelines calculations,

 and they may object to other calculations. This recommendation does not bind the Court.

 The United States and the Defendant reserve the right to object to, remain neutral on, or

 agree with any and all guideline computations that are different.

               United States Sentencing Guidelines (U.S.S.G.), November 1, 2018,

 manual, will determine the Defendant's guideline range.

               (a)    Pursuant to U.S.S.G. § lBl.3, the Defendant's relevant conduct
                      consists of the actions described in Paragraph 3 of this document.

               (b)    Pursuant to U.S.S.G. § 1Bl.2(a) the sentencing guidelines do not
                      apply. The penalty shall be no imprisonment unless a second
                      offense and restitution to the workers referenced in paragraph 3
                      totaling $152,382.55, to be paid at the time of sentencing.




                                               3
Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 4 of 6 - Page ID#: 13




       6.     No agreement exists about the Defendant's criminal history category

pursuant to U.S.S.G. Chapter 4.

       7.     The Defendant waives the right to appeal the guilty plea, conviction and

sentence. Except for claims of ineffective assistance of counsel, the Defendant also

waives the right to attack collaterally the guilty plea, conviction, and sentence.

       8.     The Defendant agrees to pay restitution in the amount of $152,382.55 in

required overtime wages to the workers referenced in paragraph 3 of the plea agreement

at the time of sentencing.

       9.     The Defendant agrees to pay civil penalties in the amount of $25,000 to

Wage and Hour Division, United States Department of Labor, at the time of sentencing.

       10.    The Defendant agrees to cooperate fully with the United States Attorney's

Office by making a full and complete financial disclosure. Within 30 days of pleading

guilty, the Defendant agrees to complete and sign a financial disclosure statement or

affidavit disclosing all assets in which the Defendant has any interest or over which the

Defendant exercises control, directly or indirectly, including those held by a spouse,

nominee, or other third party, and disclosing any transfer of assets that has taken place

within three years preceding the entry of this plea agreement. The Defendant will submit

to an examination, which may be taken under oath and may include a polygraph

examination. The Defendant will not encumber, transfer, or dispose of any monies,

property, or assets under the Defendant's custody or control without written approval

from the United States Attorney's Office.
                                              4
Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 5 of 6 - Page ID#: 14



       11.     The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

whatever monetary penalties are imposed by the Court will be due and payable

immediately and subject to immediate enforcement by the United States. If the Court

imposes a schedule of payments, the Defendant agrees that it is merely a minimum

schedule of payments and not the only method, nor a limitation on the methods, available

to the United States to enforce the judgment. The Defendant waives any requirement for

demand of payment on any fine, restitution, or assessment imposed by the Court and

agrees that any unpaid obligations will be submitted to the United States Treasury for

offset. The Defendant authorizes the United States to obtain the Defendant's credit

reports at any time. The Defendant authorizes the U.S. District Court to release funds

posted as security for the Defendant's appearance bond in this case, if any, to be applied

to satisfy the Defendant's financial obligations contained in the judgment of the Court.

       12.     If the Defendant violates any part of this Agreement, the United States may

void this Agreement and seek an indictment for any violations of federal laws, and the

Defendant waives any right to challenge the initiation of additional federal charges.

       13.     This document and the plea supplement contain the complete and only Plea

Agreement between the United States Attorney for the Eastern District of Kentucky and

the Defendant. The United States has not made any other promises to the Defendant.

       14.    This Agreement does not bind the United States Attorney's Offices in other

districts, or any other federal, state, or local prosecuting authorities.


                                                5
Case: 0:19-cr-00002-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 6 of 6 - Page ID#: 15



        15.     The Defendant and the Defendant's attorney acknowledge that the

Defendant understands this Agreement, that the Defendant's attorney has fully explained

this Agreement to the Defendant, and that the Defendant's entry into this Agreement is

voluntary.

                                          ROBERT M. DUNCAN, JR.
                                          UNITED STATES ATTORNEY



                                   BY:    H!~wtn~ \~ ~
                                          Assistant United States Attorney

Date:    t./-   /°I -( 1                 ~{_
                                          Michael Anthony Wheeler
                                            fondant


Date:




                                            6
